DETAILED ACTION
Introduction
This office action is in response to applicant’s amendment filed 10/15/2021. Claims 1, 3-7 and 9-13 are currently pending and have been examined. Applicant’s IDS have been considered. The claim to foreign priority is acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 10/15/2021, with respect to the rejection(s) of claim(s) 1-13 under 35 USC 103, based on applicant’s amendments, have been fully considered and are persuasive. Therefore, the previous rejections are withdrawn.
Allowable Subject Matter
Claims 1, 3-7 and 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant application is deemed to be directed to a non-obvious improvement over the disclosure of Isa et al., Text Document Preprossing with 
None of the above references teach alone or in obvious combination: 
As persuasively argued by the applicant, “Secondly, Huang also fails to disclose the recited feature. Huang discloses that “the weights of each segmented word of the web page to be recognized are used as input to the above logistic regression model established in advance, and weights of the web page to be recognized in the two predetermined web page categories are output. Take a web page category having a greater weight as a category of the web page to be recognized” (see Huang, paragraph [0030]- [0031]), and “the term frequency of each segmented word in the web page to be recognized is multiplied by the inverse document frequency of each segmented word in the web page to be recognized, so as to acquire the weight of each segmented word in the web page to be recognized” (see Huang, paragraph [0040)).
logical regression model of Huang is applied to the product of the “the term frequency of each segmented word in the web page to be recognized” and “inverse document frequency of each segmented word in the web page to be recognized.” Huang’s product of the “the term frequency of each segmented word in the web page to be recognized” and “inverse document frequency of each segmented word in the web page to be recognized” is different from the claimed “the occurrence probability value of the each topic in the text.” That is, as claimed in claim 1, “the occurrence probability value of the keyword in the text equals to a sum of each product of the occurrence probability value of the each topic in the text and the occurrence probability value of the keyword in the each topic.” Huang fails to disclose applying a logical regression model to such a sum (i.e., to “the occurrence probability value of the each topic in the text’ as recited in claim 1).
In sum, each of the cited references fails to disclose “importing the occurrence probability value of the each topic in the text into a pre-established first logistic regression model, importing the occurrence probability value of the each topic in the text into a pre- established first logistic regression model, to obtain a first probability value of the text belonging to the positive class” as 
includes the recited feature. As a result, the cited references fail to render obvious claim 1. Applicant thus respectfully requests that the Office withdraw the rejection and allow claim 1. B. Applicant Respectfully Requests the Office Withdraw the Rejection of claims 3-7, 9-13.”
Regarding claim 1, “A method for recognizing a text type, comprising:
preprocessing a pre-acquired text to obtain a keyword set of the text;
calculating an occurrence probability value of each keyword in the keyword set in the text, the occurrence probability value of the keyword being a ratio of an occurrence frequency of the keyword in the text to a total number of words in the text, or a ratio of the occurrence frequency of the keyword in the text to a number of keywords in the keyword set of the text;
importing, for the each keyword in the keyword set, the keyword and the occurrence probability value corresponding to the keyword into a pre-established document topic generation model, and determining an occurrence probability value of each topic in the text preset in the document topic generation model, the document topic generation model being used to represent a corresponding relationship between the occurrence probability value of the each topic in the text and both the occurrence probability value of the keyword in the text and a pre-acquired occurrence probability value of the keyword in the each topic, wherein the occurrence probability value of the keyword in the text equals to a sum of each product of the occurrence probability value of the each topic in the text and the occurrence probability value of the keyword in the each topic; and
recognizing a type to which the text belongs based on the occurrence probability value of the each topic in the text, comprising: defining a type of the topic having a largest occurrence probability value as the type to which the text belongs,
wherein the type includes a positive class and a negative class; and
the recognizing a type to which the text belongs based on the occurrence probability value of the each topic in the text comprises:
importing the occurrence probability value of the each topic in the text into a pre- established first logistic regression model, to obtain a first probability value of the text belonging to the positive class, wherein the first logistic regression model is used to represent a corresponding relationship between the occurrence probability value of the each topic in the text and the first probability value of the text belonging to the positive class; and
recognizing whether the text belongs to the positive class based on the first probability value.”
Independent claims 7 and 13 set forth similar limitations as independent claim 1, and are thus allowed based on similar reasons and rationale.
Dependent claims 3-6 and 9-12 are allowed, as they depend from their respective allowed parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        



lms
11/14/2021